Citation Nr: 1619116	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  10-10 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel



INTRODUCTION

The Veteran had recognized active service from December 1944 to April 1946.  He died in October 2007.  The Appellant is the Veteran's widow.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Republic of the Philippines. 

In June 2012, the Board denied the issues of entitlement to service connection for the cause of the Veteran's death and for entitlement to accrued benefits. 

The Appellant appealed the June 2012 Board denial of entitlement to service connection for the cause of the Veteran's death to the United States Court of Appeals for Veterans Claims (Court).  The June 2012 Board denial was vacated and remanded back to the Board by the Court in a June 2015 Order based on a June 2015 Joint Motion For Partial Remand (Joint Motion).

The case was once again before the Board in December 2015, when it was remanded for additional development.


FINDINGS OF FACT

1.  The Veteran died in October 2007.  The immediate cause of death listed on the death certificate was cardiopulmonary arrest due to sepsis syndrome secondary to community-acquired or hospital-acquired pneumonia secondary to retained secretion due to posterior tongue mass, with contributory causes listed as chronic obstructive pulmonary disease (COPD), chronic bronchitis, and arteriosclerotic cardiovascular disease.

2.  At the time of the Veteran's death, service connection was in effect for left eye traumatic cataract and right eye absolute glaucoma, multiple scars of face and forehead with retained bodies, and left leg residual gunshot wound scar, at a combined rating of 100 percent.

3.  The preponderance of the evidence fails to establish that the causes of the Veteran's death were etiologically related to his active service and provides evidence against this finding. 
 

CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.312 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. While the Board must provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Appellant or on her behalf.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Appellant should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed in this decision.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Appellant.  Equal weight is not accorded to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Appellant asserts that the Veteran's service-connected disabilities caused his death. 

Service connection may be granted for the cause of the Veteran's death if a disorder incurred in or aggravated by service either caused or contributed substantially or materially to the cause of death.  38 C.F.R. § 3.312(a) (2014).  For a service-connected disability to be the cause of death it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2014).

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as malignant tumors, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2014).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); malignant tumors and/or cancers are qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2014).  

Upon review of the evidence, the Board finds that the weight of the competent medical evidence of record fails to link the causes of the Veteran's death to his service. 

The death certificate shows that the Veteran died in October 2007.  The causes of death were listed as cardiopulmonary arrest secondary to pneumonia, retained secretions, a pustular tongue mass, COPD, chronic bronchitis, arteriosclerotic heart disease, and chronic vascular disease.

At the time of the Veteran's death, service connection was in effect for traumatic cataract, left eye, and absolute glaucoma, right eye, rated 100 percent; scars of the face and forehead with retained foreign bodies, rated 10 percent; and a left leg scar, rated noncompensably.  These disabilities are not listed on the Veteran's death certificate, and the death certificate only provides evidence against this claim. 

However, service connection for the cause of the Veteran's death can still be established if there is evidence directly linking the Veteran's causes of death to his active service, to include showing a nexus between his death and a service-connected disability.

A disability evaluation of 100 percent was in effect for less than 10 years before the Veteran's death.  The 100 percent rating was in effect from July 30, 2002 and the Veteran died in October 2007.  Therefore, service connection for the cause of death is not available based on the Veteran being rated as totally disabled for 10 years prior to his death.  See 38 U.S.C.A. § 1318 (West 2014).

The Veteran's service treatment records (STRs) are negative for any relevant findings.  At his March 1946 discharge examination, his lungs were normal.

L.C.D., MD, wrote in May 1990 that the Veteran had been hospitalized due a cerebrovascular accident, thrombosis, with right hemiplegia.  The Veteran was noted to have bronchovesicular breath sounds.  An October 1993 certification from a Filipino Department of Health facility indicates that the Veteran had clear breath sound with no rales or wheeze.  A March 1994 certification states that the Veteran had symmetrical chest expansion, intercostal retraction, clear breath sounds, and no rales or wheezes. 

F.C.C., MD, wrote in October 2006 that the Veteran had no fever, but he had a cough productive of yellowish phlegm that was sometimes accompanied by dyspnea and chest pain.  On examination there was symmetrical chest expansion, no retractions, decreased breath sounds, and positive fine crackles on the right lower lobe.  The impression included chronic lung disease with right atelectasis.

In March 2007 Dr. F.C.C. wrote that the Veteran had an occasional cough productive of whitish phlegm accompanied by episodes of dyspnea.  The Veteran was bedridden and had lapses in orientation.  While he was not in respiratory distress, he was noted to have chronic lung disease. 

The Veteran was hospitalized in June 2007 with a diagnosis of pneumonia, COPD, and hypertension.  He was noted to be improved at discharge.  Dr. F.C.C. wrote later in June 2007 that the Veteran had pneumonia and COPD, and had been hospitalized because of erratic blood pressure and pulmonary congestion.

Dr. F.C.C. wrote in August 2007 that the Veteran had been hospitalized the previous month due to senile dementia, atherosclerosis, hypertensive cardiovascular disease, COPD, pneumonia, total blindness, osteoarthritis, right sided weakness status post cerebrovascular accident, and a left inguinal hernia.  In September 2007 the same physician wrote that the Veteran was hospitalized because of hematemesis and that there was a new growth on his tongue.

Dr. F.C.C. wrote in a November 2007 statement that the Veteran had been hospitalized from the 7th to the 12th.  However, it is not clear which month she was referring to, and the Veteran had died on October [redacted], 2007.  Based on the record, Dr. F.C.C. was likely referring to the Veteran's September 2007 hospitalization.  It was noted that the growth on the Veteran's tongue was probably malignant, and that the Veteran had been on a feeding tube and was unimproved when he was discharged.

E.S.G., MD, wrote in June 2008 that there was no mention in the Veteran's death certificate of his total blindness, which was due to service in World War II.  Dr. E.S.G. continued that the blindness and peripheral neuropathy made the Veteran functionally unable to care for his needs and therefore might have contributed to the weakening of his resistance.  This could have contributed to general deconditioning of his muscles, tissues, and organ systems, especially the heart and lungs. Therefore, Dr. E.S.G. opined that the blindness and peripheral neuropathy contributed to the Veteran's death.

VA obtained a medical opinion as to the causes of the Veteran's death in February 2016.  The physician who reviewed the claims file and the medical records in evidence opined that the Veteran's service-connected disabilities did not cause his demise.  The physician opined that although the Veteran's severe visual impairment may have had a severe impact on his ability to carry out the activities of daily living, and he would have required assistance to function, the loss of vision did not contribute to the development of pneumonia, pustular tongue mass, COPD/chronic bronchitis, and arteriosclerotic disease/chronic vascular disease.  

The examiner added that although loss of vision can put a person at a risk of accidents because he is unable to see his surroundings, that did not lead to the development of infection or any cardiopulmonary disease.  Thus, the physician opined, the Veteran's blindness, gunshot would scar on the left leg, and scars of the face and forehead less likely as not contributed to his death. 

The Board may assess medical evidence and is not obligated to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).  There are two medical opinions in this case.  In June 2008, Dr. E.S.G. opined that blindness and peripheral neuropathy contributed to the Veteran's death.  In February 2016, a VA examiner opined that the Veteran's blindness, gunshot would scar on the left leg, and scars of the face and forehead did not contribute to his death.  The Board finds that Dr. E.S.G.'s opinion regarding the etiology of the Veteran's causes of death has low probative value, as it is an opinion that is very speculative and draws conclusions that are not supported by rationale or medical literature on the subject.  In addition, the physician did not note any review of the Veteran's claims file, medical history, etc. The Board finds that physician's opinion is less persuasive.

In particular, the Board must also regrettably find that the post-service medical records provide particularly negative evidence against this claim, clearly revealing the cause of the Veteran's problems and the cause of the Veteran's death.  The Board has attempted to find some factual basis to connect the Veteran's blindness to his death, but has found none.  There is no indication of any accident or any problem in the treatment records that would reveal that the service connected condition contributed to the Veteran's death.  In fact, a detailed review of the post-service treatment records finds no such indication and medical evidence against this claim.  
    
The Board recognizes that the Appellant contends that the Veteran's service-connected disabilities caused, or contributed to, his death.  However, that contention from the Appellant is not competent evidence.  Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R.  § 3.159(a)(1) (2015).  While the Appellant is competent to attest to the fact that the Veteran died in October 2007 of specific causes (that are listed on his death certificate), she is not competent to opine as to the etiology, or cause, of the causes of death, because that matter would require medical expertise.  38 C.F.R. § 3.159(a)(1) (2013); Duenas v. Principi, 18 Vet. App. 512 (2004); Bostain v. West, 11 Vet. App. 124 (1998); Stadin v. Brown, 8 Vet. App. 280 (1995).  The most persuasive competent medical opinion of record is that of the February 2016 VA examiner, who found that the Veteran's causes of death were not caused by, or a result of, the Veteran's active service or any service-connected disability.  Therefore, the Appellant's statements regarding the Veteran's death being related to his service or service-connected disabilities are not competent, as she is not medically qualified to provide evidence regarding a matter requiring medical expertise, such as an opinion as to etiology.  The Board finds the February 2016 VA examiner's opinion more probative because the examiner was a medical expert.
 
In addition, it is undisputed that the Veteran was not a former prisoner of war, and was not continuously rated totally disabled since his release from active duty.  Moreover, the Veteran was not in receipt of a total disability rating for a period of ten years immediately preceding his death in October 2007 as required for the appellant to qualify for DIC under 38 U.S.C.A. § 1318 (the Veteran was totally disabled only since 2002).  

While appreciating the late Veteran's service to his country, and acknowledging the Appellant's frustration over not receiving DIC benefits, the governing regulations provide for the assignment of DIC after a fixed term of years of being rated 100 percent disabled, which the Veteran did not meet prior to his death, as his total disability rating was 100 percent for only five years.  While sympathetic to the Appellant, the Board is nonetheless bound by the law and is without authority to grant benefits on an equitable basis.  38 U.S.C.A. §§ 503, 7104 (West 2014); Harvey v. Brown, 6 Vet. App. 416 (1994).  The Board has decided this case based on the application of law to the pertinent facts.  Owings v. Brown, 8 Vet. App. 17 (1995); Kelly v. Derwinski, 3 Vet. App. 171 (1992).  

Accordingly, the Board finds that the Appellant is not entitled to DIC benefits, to include under 38 U.S.C.A. § 1318.  Where the law and not the evidence is dispositive, the claim should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law. Sabonis v. Brown, 6 Vet. App. 426 (1994).  Furthermore, the Board finds that the preponderance of the evidence is against the claim and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Also, the Board finds that the Appellant is not entitled to service connection for the cause of the Veteran's death.  The only competent medical opinion of record states that the Veteran's causes of death (cardiopulmonary arrest secondary to pneumonia, retained secretions, a pustular tongue mass, COPD, chronic bronchitis, arteriosclerotic heart disease, and chronic vascular disease) were not related to his military service or any service-connected disabilities.  For that reason, service connection for the cause of the Veteran's death is not warranted.

The Board cannot substitute its own medical judgment for the opinion of medical professionals, and the Board has found the medical opinions against the claim to be more persuasive than the medical opinion favoring the claim.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Therefore, the Board finds that the preponderance of the evidence is against the claim and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

While the Board is sympathetic to the Appellant's loss of her husband, the Board finds that the preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death, and that the claim must be denied. 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for the Veteran's cause of death is denied.



____________________________________________
JOHN C. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


